FILED
                             NOT FOR PUBLICATION                            JUL 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GABRIEL FELIX-FERNANDEZ,                         No. 10-71305

               Petitioner,                       Agency No. A079-528-975

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Gabriel Felix-Fernandez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

based on ineffective assistance of counsel. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Felix-Fernandez’s motion to

reopen as untimely because the motion was filed more than three years after the

agency’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and Felix-Fernandez

did not show that he acted with the due diligence required for equitable tolling of

the filing deadline, see Iturribarria, 321 F.3d at 897.

      We lack jurisdiction to consider the BIA’s discretionary decision not to sua

sponte reopen or reconsider pursuant to 8 C.F.R. § 1003.2(a). Mejia-Hernandez v.

Holder, 633 F.3d 818, 823-24 (9th Cir. 2011); see also Matter of G-D-, 22 I. & N.

Dec. 1132, 1135 (BIA 1999) (BIA’s consideration of whether a fundamental

change in the law warrants reopening involves an exercise of its sua sponte

authority).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   10-71305